Citation Nr: 1435649	
Decision Date: 08/11/14    Archive Date: 08/20/14

DOCKET NO.  10-38 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim for entitlement to service connection for hearing loss.  

2.  Entitlement to service connection for multiple sclerosis.

3.  Entitlement to service connection for hearing loss.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for depression, to include as secondary to hearing loss and multiple sclerosis.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. Slovick, Counsel


INTRODUCTION

The Veteran served on active duty from August 25, 1976 to September 30, 1976.  

These matters are before the Board of Veterans' Appeals (Board) on appeal of rating decision in August 2009 of the Department of Veterans Affairs (VA) Regional Office (RO) in Newington, Connecticut.  

The Veteran testified at a videoconference hearing before the undersigned Acting Veterans Law Judge in April 2013, a transcript of that hearing is of record.  

In May 2014, the Veteran's representative submitted a statement in support of the Veteran's claims which included a waiver of RO review of any new evidence.  Thus, the Board may consider new evidence in the first instance without prejudicing the Veteran.

The issue entitlement to service connection for hearing loss, entitlement to service connection for tinnitus, and entitlement to service connection for depression are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDINGS OF FACT

1.  An unappealed rating decision in July 1979 denied service connection for hearing loss on the basis that defective hearing was not incurred in or aggravated by the Veteran's service.

2.  Evidence added to the record since the July 1979 rating decision, when considered by itself or in connection with evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim for service connection for an hearing loss, and raises a reasonable possibility of substantiating the claim.

3.  Multiple sclerosis was not incurred in or aggravated by the Veteran's service.


CONCLUSIONS OF LAW

1.  The July 1979 rating decision in which the RO denied service connection for hearing loss is final.  38 U.S.C.A. § 7105(b) (West 2002); 38 C.F.R. § 20.1103 (2013).

2.  As evidence pertinent to the claim for service connection for hearing loss, received since the RO's July 1979 denial is new and material, the criteria for reopening the claim are met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

3.  The criteria for establishing service connection for multiple sclerosis have not been met.  38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.303 (2013).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).

Regarding the issue of whether new and material evidence was presented to reopen the claim for service connection for hearing loss, as the claim is reopened, further discussion of VCAA compliance as pertaining to that issue is not necessary.

Turning to the issue of service connection for multiple sclerosis, the duty to notify was satisfied by way of a November 2008 pre-adjudication letter, which notified the Veteran of the information and evidence necessary to establish service connection, as well as how VA determines effective dates and disability ratings, and the types of evidence which impacts those determinations. 

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed, and that all available evidence necessary for equitable resolution of the issue has been obtained.  The Veteran's service and post-service treatment records, Social Security Administration (SSA) records, lay statements and hearing testimony have been obtained.  

The Veteran has not been afforded a VA examination to determine whether his current multiple sclerosis is related to his military service.  A VA examination or opinion is deemed necessary only if the evidence of record (a) contains competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of disability; (b) establishes that the Veteran suffered an event, injury, or disease in service; (c) indicates that the claimed disability or symptoms may be associated with the Veteran's service or other service- connected disability, and (d) does not contain sufficient medical evidence for VA to make a decision on the claim.  McClendon v. Nicholson, 20 Vet. App. 79 (2006). 

For the reasons explained below, the Board finds there is no competent and credible evidence of either an "event, injury or disease" in service or suggesting a link between the Veteran's current multiple sclerosis and his military service.  Accordingly, a VA examination under the duty to assist is not warranted.

The Veteran has been afforded a hearing before the undersigned in which he presented oral argument in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the hearing, the undersigned did not note the bases of the prior determinations or the elements that were lacking to substantiate the claims.  The undersigned asked specific questions, however, directed at identifying evidence and argument to substantiate the Veteran's claims for tinnitus, hearing loss, a psychiatric disability and multiple sclerosis.  The Veteran volunteered his treatment history and his symptoms since service.  Also, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claim file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  

Legal Principles of a Claim to Reopen 

The reopening of a claim of service connection which has been previously and finally disallowed requires that new and material evidence be presented since the last final disallowance of the claim.  38 U.S.C.A. § 5108. 

Whether or not the RO reopened a claim is not dispositive, as it is the Board's jurisdictional responsibility to consider whether it is proper for a claim to be reopened.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

As the Veteran's current claim to reopen was received in 2008, after the regulatory definition of new and material was last amended in August 2001, the current regulatory definition of new and material evidence applies.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. 

New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether the evidence is new and material, the specified basis for the last final disallowance must be considered.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).


Analysis

In a November 2002 rating decision, the RO denied the claim of service connection for hearing loss on the basis that while some hearing loss was shown in service, it was thought to be congenital and the evidence did not show that hearing loss was incurred in or aggravated by service.  

At that time, the evidence of record consisted of the Veteran's service treatment records.

After the Veteran was notified of the adverse determination and of his procedural and appellate rights, he did not appeal the rating decision and no new and material evidence pertinent to the claim was received by VA within one year from the date that the RO mailed notice of the adverse determination to the Veteran.  Thus, the July 1979 rating decision is final. 38 C.F.R. § 3.104(a); Bond v. Shinseki, 659 F.3d 1362.

In November 2008, VA received the Veteran's current application to reopen the claim of service connection for hearing loss.  In a rating decision in August 2009, the RO constructively reopened the claim and denied the issue on its merits.  The RO considered the service treatment records; the Veteran's statements; and VA and private treatment records in its denial.

The additional evidence presented since July 1979 rating decision includes a May 2009 VA examination addressing the Veteran's hearing loss and the Veteran's statements in support of his claim, to include statements that he did not, in fact, state during service that he had attended many rock concerts at the time he received treatment for hearing loss during service, and the transcript from the Veteran's April 2014 Board hearing.

This evidence relates to an unestablished fact necessary to substantiate the claim, namely, evidence of a possible incurrence of hearing loss in service, and as the lack of such evidence was the basis for the previous denial of the claim, this evidence is new and material under 38 C.F.R. § 3.156.  For this reason, the claim of service connection for hearing loss is reopened.

Service Connection Laws and Regulations

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. § 1131 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303 (2013).  

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372   (Fed. Cir. 2007). 

In addition, the law provides that, where a veteran served ninety days or more of active military service, and multiple sclerosis becomes manifest to a degree of 10 percent or more within seven years after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  However, in the instant case, the presumption for multiple sclerosis is inapplicable because the Veteran did not serve for ninety days or more of active military service.  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Factual Background and Analysis

The Veteran's service treatment records are silent as to any diagnosis of or treatment for multiple sclerosis.  Service treatment records include a September 1976 treatment note in which the Veteran is shown to report a tight feeling abdomen, headaches, vomiting, and diarrhea.  The Veteran was shown to have related situational stress relative to being set back in his training at the time of his treatment.  An impression of mild situational stress was provided and a mental health evaluation was recommended.  

In the Veteran's report of medical history for the purpose of separation from service the Veteran reported a history of frequent or severe headaches, ear, nose or throat trouble, indigestion, and stomach or intestinal trouble.  The Veteran additionally reported depression and nervous trouble.

The earliest medical finding of multiple sclerosis is demonstrated in August 1988 private treatment records, over a decade after the Veteran's service.

In a January 2006 report associated with the Veteran's claim for disability benefits from the Social Security Administration (SSA), the Veteran is shown to indicate that he began to have fatigue, double vision and lack of energy in 1988 when he was diagnosed with multiple sclerosis.  In a February 2006 claim, the Veteran stated that "the combination of childhood radiation exposure and polio may explain most of my health problems today, including my hearing impairment and multiple sclerosis."  

In his November 2008 claim, the Veteran explained that when he was given vaccines in service he developed a fever, cold sweats, diarrhea, stomach cramps, a lack of energy and coordination for which he sought treatment.  He stated that he believed that all of his medical problems originally began on the day he "received multiple experimental military vaccines." 

The Veteran contends in multiple statements, to include a statement entitled "Brothers in Arms" that vaccinations given to the Veteran in service caused his multiple sclerosis.  The Veteran argues that, if certain disabilities are presumed secondary to Gulf War and Vietnam service as due to exposure to certain chemicals, other veterans should be service connected to diseases secondary to immunizations.

At his April 2013 Board hearing, the Veteran testified that he believed he experienced symptoms of multiple sclerosis in service.  He stated that he had pain problems and thought something was wrong with him at that time.  The Veteran explained that he was given the swine and flu vaccine during service and then a couple of weeks later he started having problems and he was discharged.  

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).

The Veteran is found to be neither credible nor competent in his assertions that his multiple sclerosis is related to service in any way.

Initially, the Veteran's statements that he experienced symptoms of fatigue and fever secondary to vaccinations are inconsistent.  The Veteran is shown in some statements to assert that his symptoms began in service, and in others to suggest that they began over a decade later.  Moreover, the Veteran is shown to attribute his multiple sclerosis to polio and exposure to radiation to the SSA and to vaccinations to VA.  Such inconsistency in reporting renders the Veteran an incredible witness.

Moreover, with respect to the Veteran's contentions that he believes his multiple sclerosis was caused by in-service vaccinations, as a layperson the Veteran is not competent to address complex medical questions such as determining the etiology of multiple sclerosis.  His statements, therefore, do not constitute competent medical evidence.  See Jandreau v. Nicholson, 492 F. 3d at 1376-77, n.4 (Fed. Cir. 2007); see also Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  The evidence of record contains no competent evidence which tends to relate the Veteran's multiple sclerosis to his active duty service, to include immunizations done in service.  

The Veteran has a diagnosis of multiple sclerosis, a current disability is therefore established, however, as there is no competent and credible evidence suggesting in-service incurrence of that disease or a relationship between service and multiple sclerosis, the preponderance of the evidence is against the claim and service connection is not warranted.


ORDER

New and material evidence having been presented, the claim of entitlement to service connection for hearing loss is reopened.

Entitlement to service connection for multiple sclerosis is denied.


REMAND

Having reopened the Veteran's claim for service connection for hearing loss, the Board must now determine whether service connection for this disability is warranted.  As further development is needed, the Board must remand this claim.

In May 2009, the Veteran was afforded a VA examination wherein the examiner stated that the Veteran's tinnitus was due to his in-service hearing loss.  Regrettably, the examiner did not opine as to whether the Veteran's hearing loss was incurred in or aggravated by service.

The VA examination is therefore inadequate as pertaining to both the issue of service connection for hearing loss and service connection for tinnitus and a new examination must be afforded to the Veteran.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Additionally, as the Veteran asserts that he his depression is partially secondary to his hearing loss, the Board finds that it is inextricably intertwined with the increased rating issue being remanded.  The appropriate remedy where a pending claim is inextricably intertwined with a claim currently on appeal is to remand the claim on appeal pending the adjudication of the inextricably intertwined claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are inextricably intertwined when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded an examination to the nature and etiology of his current hearing loss and tinnitus.  The claims folder should be made available to the examiner for review before the examination.

Following evaluation of the Veteran, the examiner should express an opinion as to whether it is at least as likely as not (50 percent or greater likelihood) that the current hearing loss and/or tinnitus was incurred in or otherwise the result of the Veteran's active service. 

A complete rationale for any opinion expressed must be provided.
2.  Thereafter, review the claims folder to ensure that the foregoing requested development has been completed.  In particular, review the examination report to ensure that it is responsive to and in compliance with the directives of this remand, and if not implement corrective procedures. See Stegall v. West, 11 Vet. App. 268 (1998).

3.  After completing any additional development deemed necessary, readjudicate the issues on appeal, to include the issue of service connection for depression, in light of any additional evidence added to the record assembled for appellate review.  If any benefit sought is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental SOC (SSOC).  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
M. N. HYLAND
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


